Vories, Judge,
delivered the opinion of the court.
This case is similar in all of its material features to the case of “ The State to the use of Isaac Hunter, Adm’r of Kobert B. Hill, deceased, against Lemuel Maulsby, William Edmondson, Lewis Purcell and Edward H. Coleman, decided at the present term of this court, except that the petition is more specific in its allegations, and the judgment is rendered against the relator in his representative capacity, and for the reasons given in that case, the judgment is reversed and the cause-remanded.
The other judges concur, except Judge Sherwood, who is absent.